Citation Nr: 1621430	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records are silent for complaints or treatment for sarcoidosis.  The treatment records show treatment for sinus problems.  It is important to note that the Veteran is already service-connected for sinusitis and rhinitis.

A private treatment record dated in November 2008 shows that the Veteran underwent a mediastinoscopy.  An impression of mediastinal adenopathy was provided.  

A private medical note dated in March 2010 shows that the Veteran was diagnosed with sarcoid stage I.  The private examiner stated that the Veteran was currently asymptomatic.  He noted that he did not know how long the Veteran had had sarcoid and that the disorder could be quiescent and asymptomatic in some patients for their entire lives.  The private examiner stated that it was entirely possible that the Veteran had sarcoidosis during his active duty service. 

A VA treatment record dated in January 2010 indicates that the Veteran had experienced light-headedness and palpitations a month before.  An assessment of  sarcoidosis was provided.  

At the Veteran's March 2016 VA videoconference hearing, he stated that he was exposed to and inhaled jet fuel fumes during his entire active duty service.  He also noted that he had sinus problems.  His spouse noted that that the Veteran experienced wheezing and breathing problems during service. 

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  Such evidence exists and the Board finds that a VA examination and medical opinion are warranted to determine if any current sarcoidosis disability is related to the Veteran's military service, to include exposure to jet fuel fumes.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any diagnosed sarcoidosis disability that may be present.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current sarcoidosis disability had its onset during, or is otherwise related to, the Veteran's active service, to include exposure to jet fuel fumes. 

The examination report must include a complete rationale for all opinions expressed.

2.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



